In re Traczyk, Erik; — Defendant; Applying For Supervisory and/or Remedial Writs, Parish of Orleans, Criminal District Court Div. I, No. 473-300; to the Court of Appeal, Fourth Circuit, No. 2012-K-0585.
Granted. Due to the unique facts and circumstances in this case, the trial court did not abuse its discretion in denying the State’s motion to transfer the defendant to parish prison. Therefore, the ruling of the court of appeal is reversed, and the ruling of the trial court, denying the State’s motion to transfer the defendant, is reinstated.